Citation Nr: 1046725	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-21 963	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 16, 2008, Board of Veterans' Appeals (Board) decision 
which denied entitlement to VA death pension benefits.  



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk







INTRODUCTION

The Veteran had service from May 30, 1942 to August 24, 1942 and 
from June 28, 1950 to August 17, 1950; August 19, 1950 to 
September 12, 1950; and from September 25, 1950 to January 25, 
1951 in the Coast Guard - Marine Merchants.  The Veteran died 
September 19, 1988.  The moving party is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on motion alleging CUE in a Board decision dated October 16, 
2008.  The October 2008 decision denied entitlement to VA death 
pension benefits.  



FINDINGS OF FACT

The Board's October 16, 2008, decision which denied entitlement 
to VA death pension benefits was reasonably supported by the 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
either not considered or were misapplied.


CONCLUSION OF LAW

The October 16, 2008, Board decision, which denied entitlement to 
VA death pension benefits, does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  Regarding claims of CUE, however, 
the Court has held that the notice and development provisions of 
the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 
(2003).  

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been different but for the alleged error.  38 C.F.R. § 
20.1404(b).  Motions which fail to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without 
prejudice to refiling.  

In the implementing regulation, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

A determination of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error in 
the Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

Examples of situations that are not CUE are (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) the Secretary's failure to fulfill the duty 
to assist; (3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the U. 
S. Court of Appeals for Veterans Claims (Court) has defined CUE 
as an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence may not 
be considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

"It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) does not apply to a Board decision on a motion 
to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  

As an initial matter, the Board finds the allegations of CUE made 
by the moving party within her June 2009 motion are adequate to 
meet the threshold pleading requirements of 38 C.F.R. 
§ 20.1404(b), and therefore dismissal of the motion is not 
warranted.  Rather, the Board will proceed to consider the motion 
on the merits.  

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  
See 38 U.S.C.A. §§ 1521(j), 1541(a) (West 2002 & Supp. 2008) ; 38 
C.F.R. §§ 3.3(b)(4) (2008).

The term 'veteran' is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2).  'Active military, naval, and air service' 
includes active duty.  'Active duty' is defined as full-time duty 
in the Armed Forces.  See 38 C.F.R. § 3.6(a), (b).  'Armed 
Forces' consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
See 38 C.F.R. § 3.1.  Persons with service in the USAFFE, 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress, shall not 
be deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  Merchant Marines 
are not included in the statutory definition of Armed Forces.

With regard to service as a merchant marine, the Board notes that 
the Secretary of the Air Force made a determination on January 
19, 1988, that the service of American Merchant Marines in 
oceangoing service during the period of armed conflict, from 
December 7, 1941, to August 15, 1945, shall be considered active 
duty for the purposes of all laws administered by VA.  See 53 
Fed. Reg. 2,775-02 (Feb. 1, 1988); see also 38 C.F.R. § 
3.7(x)(15) (2008) (certifying as 'active military service' the 
service of American Merchant Marines in Oceangoing Service during 
the period of Armed Conflict, December 7, 1941, to August 15, 
1945).

The term 'period of war' includes World War II, which extended 
from December 7, 1941, through December 31, 1946.  38 U.S.C.A. §§ 
101(8), 1501(4) (West 2002 & West Supp. 2008); 38 C.F.R. § 3.2(d) 
(2008).  The next period of war after that was the Korean 
Conflict, which extended from June 27, 1950, through January 31, 
1955.  38 U.S.C.A. §§ 101(9), 1501(4) (West 2002 & West Supp. 
2008); 38 C.F.R. § 3.2(e) (2008).  The specific dates of the 
'periods of war' are set by statute, that is, they are laws 
enacted by Congress.  38 U.S.C.A. § 101(11).

In other words, under the laws enacted by Congress, in general, a 
surviving spouse can only be granted death pension benefits if 
the Veteran had at least 90 days of service, and at least part of 
the service was during a 'period of war', or was discharged or 
released from such wartime service, before having served 90 days, 
for a disability adjudged service connected without the benefit 
of presumptive provision of law, or at the time of discharge had 
such a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 C.F.R. § 3.3(b)(3),(4).

In the Board decision it was determined that entitlement to VA 
death pension benefits was not warranted.  In reviewing the 
evidence, the Board noted that the Veteran's active military 
service from May 30, 1942 to August 24, 1942 was for a period of 
less than 90 days.  In addition, the Board found there was no 
evidence to demonstrate that the Veteran was discharged or 
released from service prior to completion of 90 days for a 
disability that was service connected or would have justified a 
discharge for disability in medical judgment. 

Based on this record, the Board concluded that the Veteran's 
service did not legally qualify the Veteran's spouse for 
entitlement to VA death pension benefits.  In her June 2009 
motion, the moving party asserts that the Board's conclusion 
regarding the Veteran's period of active service constituting 
less than 90 days was a legal error, as she contends that the 
Veteran's service in the Merchant Marines during the Korean 
Conflict should be included in his total service because it was 
during a 'period of war.'

The law states, however, that the requisite service in the 
Merchant Marines must be from December 7, 1941 to August 15, 
1945, and thus the Veteran's service from May 30, 1942 to August 
24, 1942 is that which is considered for entitlement purposes, 
and is less than 90 days.  See 53 Fed. Reg. 2,775-02 (Feb. 1, 
1988); see also 38 C.F.R. § 3.7(x)(15) (2008).  The VA is bound 
by the service department's certification as to the veteran's 
active military service.  See Druro v. Derwinski, 2 Veteran. App. 
530, 532 (1992).

In support of her claim, the moving party has submitted a copy of 
U.S. Coast Guard Form CG 719-B, Seaman's Certificate Application, 
dated March 30, 1953, contending that this form establishes the 
Veteran's wartime service in the Coast Guard in the 1950's, 
making her eligible for death pension benefits.  While Coast 
Guard personnel are considered members of the armed forces for VA 
death pension benefits, this form does not establish that the 
Veteran had service in the Coast Guard in 1953.  See 38 U.S.C.A. 
§ 101(10); 38 C.F.R. § 3.1(a).  Rather, this document is clearly 
checked, under "Type of Certificate", as a U.S. Merchant 
Mariner's document.  Therefore, it does not establish wartime 
service in the armed forces between 1950-53.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the October 16, 2008, decision of the Board did 
not contain CUE.  Thus, the motion seeking revision or reversal 
of that decision is denied.  


ORDER

The motion to revise the Board's October 16, 2008, decision 
denying entitlement to VA death pension benefits, on the basis of 
CUE, is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



